Citation Nr: 0704889	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of claims file reveals that additional RO 
action on the claim on appeal is warranted, to include 
obtaining records pertinent to the veteran's award of 
disability benefits from the Social Security Administration 
(SSA),and arranging for the veteran to undergo VA 
examination.

In November 2006, the veteran's attorney submitted a 
September 2006 decision by a SSA Administrative Law Judge 
granting the veteran SSA disability benefits, effective 
January 2004.  VA's duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that it seek to obtain 
records associated with such award because they could contain 
information relevant to whether the veteran is unable to 
secure gainful employment due to his service-connected 
disabilities, and, therefore, is entitled to a TDIU award.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002) 
(citing Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992) (VA has a duty to obtain SSA records when it has 
actual notice that the veteran was receiving SSA benefits); 
Voerth v. West, 13 Vet. App. 117, 121 (1999) (VA has a duty 
to obtain SSA records when veteran submits a well-grounded 
claim); Baker v. West, 11 Vet. App. 163, 169 (1998) (VA 
failed duty to assist veteran by not obtaining his SSA 
records even when he only noted he was receiving Social 
Security disability).

Currently, the veteran does not meet the percentage 
requirements for a TDIU award, on a schedular basis, because 
his service-connected disabilities-consisting of diabetes 
mellitus, type 2 ( rated as 40 percent disabling), PTSD 
(rated as 30 percent disabling), tinnitus (rated as 10 
percent disabling), and bilateral hearing loss (rated as 0 
percent disability); the combined rating for these 
disabilities is only 60 percent, less than the requirement of 
a 70 percent combined rating for two or more disabilities set 
forth in 38 C.F.R. § 4.16(a) (2006).  See also 38 C.F.R. 
§ 4.25 (2006) (combined ratings table).  

Extra-schedular consideration may be warranted, however, 
where the veteran does not meet these percentage 
requirements, if he is unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b) 
(2006).  In this regard, the Board notes that the copy of the 
September 2006 SSA administrative decision states that the 
veteran has not engaged in substantial gainful activity since 
January 2004 under statutes, rules and regulations different 
than those of VA and that the veteran stated in an August 
2004 signed statement that he had not worked since January 
2004.  

The Board also notes that the veteran's attorney has asked 
the Board to remand this matter for proper VCAA notice and 
for a examination.  The Board agrees.  

In addition to obtaining the SSA records, as indicated above, 
RO should afford the veteran further opportunity to present 
additional information and/or evidence pertinent to the claim 
via a notice letter that is compliant with the VCAA.  In this 
regard, the Board notes that the RO's original April 2004 
VCAA notice letter did not advise the veteran of evidence 
necessary to establish a TDIU claim, but that its subsequent 
November 2004 letter to the veteran attempted to do so.  
Moreover, the recent case of Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), requires that VCAA 
notification include information regarding the effective date 
that will be assigned if a claim is granted.  As this matter 
is being remanded for further development, the proper notice 
should be included in a new notice letter sent to the 
veteran.  The RO should also request that the veteran furnish 
all pertinent evidence in his possession, and notify him that 
he  has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

Thereafter, the RO should arrange for the veteran to undergo 
VA examination, by a physician, to obtain a medical opinion 
to resolve the claim on appeal.  See Friscia v. Brown, 7 Vet. 
App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 
537 (1994) (holding that where an appellant presents evidence 
of unemployability, VA has a duty to supplement the record by 
obtaining an examination which includes an opinion as to what 
effect the appellant's service-connected disability has on 
his ability to work).  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claim for increased 
compensation.  See 38 C.F.R. § 3.655(b) (2006).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:
 
1. The RO should obtain from the SSA a 
complete copy of the decision awarding 
disability benefits to the veteran, and 
the medical records underlying such 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159 (2006) as 
regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his attorney a VCAA-compliant letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a TDIU.  The RO should clearly 
identify the type of evidence needed to 
support the claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and ensure that its letter to 
him meets the requirements of 
Dingess/Hartman (cited to above), as 
regards information pertaining to 
effective dates.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA examination, by a 
physician, at an appropriate VA medical 
facility. The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of his documented 
medical history and assertions.

The physician should render an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that-notwithstanding any 
impairment due to advancing age or 
nonservice-connected disabilities-the 
veteran's service-connected diabetes 
mellitus, PTSD, tinnitus, and/or 
bilateral hearing loss-either 
individually or in concert-render him 
unable to obtain or retain substantially 
gainful employment.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
TDIU.  If the veteran fails, without good 
cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the veteran's TDIU claim under 
all appropriate statutory and regulatory 
provisions and legal theories, including 
the extra-schedular considerations 
described in 38 C.F.R. § 4.16(b) (2006).

8.  If the claim remains denied, the RO 
must furnish to the veteran and his 
attorney an appropriate supplemental 
statement of the case that includes 
citation to and discussion of additional 
evidence and legal authority considered, 
along with clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


